                 Case 4:20-cv-00266-RM Document 98 Filed 08/17/21 Page 1 of 3




     Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
1    Alexandra Schluntz (MA Bar No. 704320) (admitted pro hac vice)
     EARTHJUSTICE
2
     633 17th Street, Suite 1600
 3   Denver, CO 80202
     (303) 996-9616
 4   sgillespie@earthjustice.org
     aschluntz@earthjustice.org
 5

 6   Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
     EARTHJUSTICE
 7   810 Third Avenue, Suite 610
     Seattle, WA 98104
 8   (206) 343-7340
     jbrimmer@earthjustice.org
 9

10   Counsel for Pascua Yaqui Tribe, Quinault Indian Nation,
     Menominee Indian Tribe of Wisconsin, Tohono O’odham
11   Nation, Fond du Lac Band of Lake Superior Chippewa,
     and Bad River Band of Lake Superior Chippewa
12
                              UNITED STATES DISTRICT COURT
13
                          FOR THE DISTRICT OF ARIZONA AT TUCSON
14
     Pascua Yaqui Tribe, et al.,
15                                                      Case No. 4:20-cv-00266-RM
                    Plaintiffs,
16          v.                                          Assigned Judge: Rosemary Márquez
17
     United States Environmental Protection             NOTICE OF SUPPLEMENTAL
18   Agency, et al.,                                    AUTHORITY FOR PLAINTIFFS’
                                                        MOTION FOR SUMMARY
19                  Defendants,                         JUDGMENT AND OPPOSITION TO
     and                                                CROSS-MOTIONS FOR SUMMARY
20                                                      JUDGMENT
     Arizona Rock Products Association, et al.,
21

22                  Intervenors-Defendants,
     and
23
     Chantell Sackett; Michael Sackett,
24
                   Intervenors-Defendants.
25

26
                                                  -1-
27
                Case 4:20-cv-00266-RM Document 98 Filed 08/17/21 Page 2 of 3




1             Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Fond du Lac Band of Lake

2    Superior Chippewa, Menominee Indian Tribe of Wisconsin, Tohono O’odham Nation,

 3   and Bad River Band of Lake Superior Chippewa (the “Tribes”) hereby file this Notice of

 4   Supplemental Authority to alert the Court to a recent decision from the Ninth Circuit that

 5   is relevant to the issues under consideration in this case: attached is a copy of Sackett v.

 6   U.S. Env’t Prot. Agency, No. 19-35469, 2021 WL 3611779, -- F.4th -- (9th Cir. Aug. 16,

 7   2021).

 8
     DATED: August 17, 2021                             s/ Stuart C. Gillespie
 9
                                                        Stuart C. Gillespie, CO # 42861
10                                                      Alexandra Schluntz (MA # 704320)
                                                        EARTHJUSTICE
11                                                      633 17th Street, Suite 1600
                                                        Denver, CO 80202
12                                                      (303) 996-9616
13                                                      sgillespie@earthjustice.org
                                                        aschluntz@eartjustice.org
14
                                                        Janette K. Brimmer, WSBA # 41271
15                                                      EARTHJUSTICE
                                                        810 Third Avenue, Suite 610
16                                                      Seattle, WA 98104
17                                                      (206) 343-7340
                                                        jbrimmer@earthjustice.org
18
                                                        Counsel for Pascua Yaqui Tribe,
19                                                      Quinault Indian Nation, Fond du Lac
                                                        Band of Lake Superior Chippewa,
20
                                                        Menominee Indian Tribe of Wisconsin,
21                                                      Tohono O’odham Nation, and Bad River
                                                        Band of Lake Superior Chippewa
22

23

24

25

26
                                                  -2-
27
               Case 4:20-cv-00266-RM Document 98 Filed 08/17/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE
1
           I hereby certify that on this 17th day of August 2021, I electronically filed the
2

 3   foregoing NOTICE OF SUPPLEMENTAL AUTHORITY FOR PLAINTIFFS’

 4   MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO CROSS-
 5   MOTIONS FOR SUMMARY JUDGMENT with the Clerk of the District Court using
 6
     the CM/ECF system, which will send notice of this filing by e-mail to all counsel of
 7
     record.
 8
      Daniel Pinkston, CO #11423                   Bradley J. Glass, Ariz. Bar. #022463
 9
      999 18th Street,                             Stuart S. Kimball, Ariz. Bar. #026681
10    South Terrace, Suite 370,                    GALLAGHER & KENNEDY, P.A.
      Denver, CO 80202                             2575 East Camelback Road
11    daniel.pinkston@usdoj.gov                    Phoenix, Arizona 85016-9225
      Phone: (303) 844-1804                        brad.glass@gknet.com
12    Facsimile: (303) 844-1350                    stuart.kimball@gknet.com
                                                   Phone: (602) 530-8000
13
      Attorney for Defendants                      Facsimile: (602) 530-8500
14
                                                   Attorneys for Intervenors-Defendants
15
      James M. Manley, Ariz. Bar. #031820          Anthony L. François, Cal. Bar. #184100*
16    PACIFIC LEGAL FOUNDATION                     Charles T. Yates, Cal. Bar # 327704*
      3241 E Shea Boulevard, # 108                 PACIFIC LEGAL FOUNDATION
17
      Phoenix, Arizona 85028                       930 G Street
18    jmanley@pacificlegal.org                     Sacramento, California 95814
      Telephone: (916) 419-7111                    afrancois@pacificlegal.org
19    Facsimile: (916) 419-7747                    cyates@pacificlegal.org
                                                   Telephone: (916) 419-7111
20    Attorneys for Defendant-Intervenors          Facsimile: (916) 419-7747
21
      Chantell and Michael Sackett
                                                   Attorneys for Defendant-Intervenors
22                                                 Chantell and Michael Sackett

23

24                                             s/ Stuart C. Gillespie
25

26
                                                 -3-
27
